PCIJ_AB_67_Losinger_CHE_YUG_1936-06-27_ORD_01_PO_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SERIE A/B
ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 67

AFFAIRE LOSINGER & Ci, S. A.
(EXCEPTION PRÉLIMINAIRE)

 

 

ORDONNANCE DU 27 JUIN 1936

1936

ORDER OF JUNE 27th, 1936

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.

JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 67

THE LOSINGER & Co. CASE
(PRELIMINARY OBJECTION)

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
15

PERMANENT COURT OF INTERNATIONAL JUSTICE

| 6.
ORDER MADE ON JUNE 27th, 1936. ss ty,

General List :
Nos. 64 and 67.

JUDICIAL YEAR 1936.

[Translation.] -

THE LOSINGER & Co CASE
(PRELIMINARY OBJECTION)

Present : Sir CECIL Hurst, President ; M. GUERRERO, Vice-Presi-
dent ; Count RosTworowski, MM. FROMAGEOT, DE
BUSTAMANTE, ALTAMIRA, ANZILOTTI, URRUTIA, NEGU-
LESCO, Jhr. vaAN Eysinca, M. NAGAOKA, Judges ;
MM. HüBer and Zoriti¢é, Judges ad hoc.

The Permanent Court of International Justice,

composed as above,
after deliberation,

having regard to Articles 40 and 48 of the Statute,
having regard to Article 62 of the Rules of Court,

Makes the following Order :

AS REGARDS THE POSITION OF THE PROCEEDINGS :

Whereas the Swiss Confederation, by means of an Applica-
tion filed and registered in the Registry of the Court on
November 23rd, 1935, instituted proceedings before the Per-
manent Court of International Justice against the Kingdom
of Yugoslavia, asking the Court for judgment to the effect
that the Yugoslav Government cannot claim release from the
terms of an arbitration clause in a contract concluded between
it and the Swiss Société anonyme Losinger & C%, by adducing
legislation subsequent in date to that contract ;

4
A./B. 67.—THE LOSINGER & CO. CASE 16

Whereas the Application was submitted in accordance with
Article 40 of the Statute of the Court and with Article 35 of
the Rules in force prior to March 11th, 1936;

Whereas the Federal Government, in its Application, relies
upon the declarations made by Switzerland and Yugoslavia
accepting the Optional Clause in Article 36, paragraph 2, of the
Statute ; whereas Switzerland, on March 1st, 1926, renewed for
ten years as from July 24th, 1926, the declaration of accept-
ance which she had made in 1921 ; whereas Yugoslavia accepted
the compulsory jurisdiction of the Court by a declaration made
on May 16th, 1930, which came into force on November 24th
of that year, for a period of five years; and whereas this point
is not in dispute between the Parties ;

Whereas the declarations of acceptance in force at the time
of the submission of the Application were worded as follows:

The Swiss declaration:

“On behalf of the Swiss Confederation and subject to ratifica-
tion, the undersigned recognizes, in relation to any other Mem-
ber of the League of Nations or State accepting the same
obligation, that is to say, on the sole condition of reciprocity,
the jurisdiction of the Court as compulsory, ipso facto and
without special convention, for a period of ten years to be
reckoned as from the deposit of the instrument of ratification.”

The Yugoslav declaration :

“On behalf of the Kingdom of Yugoslavia and subject to
ratification, I recognize, as compulsory ipso facto and without
special agreement, in relation to any other Member of the
League of Nations or State the government of which is recognized
by the Kingdom of Yugoslavia, and accepting the same obliga-
tion, that is to say, on condition of reciprocity, the jurisdiction
of the Permanent Court of International Justice in conformity
with Article 36 of its Statute, for a period of five years from
the date of the deposit of the instrument of ratification, in any
disputes arising after the ratification of the present declaration,
except disputes with regard to questions which by international
law fall exclusively within the jurisdiction of the Kingdom of
Yugoslavia, and except in cases where the parties have agreed
or shall agree to have recourse to some other method of peace-
ful settlement’”’ ;

Whereas in its Application the Swiss Confederation stated
that it would present in its Memorial the submissions required
under Article 40 of the Rules in force when the Application
was filed;

Whereas the Application was notified to the Yugoslav Govern-
ment on November 23rd, 1935;

5
A./B. 67.—THE LOSINGER & Co. CASE 17

Whereas the Court includes on the Bench no judge of the
nationality of the Parties, the Swiss and Yugoslav Governments
have each availed themselves of their right under Article 3x
of the Statute to nominate a judge ;

Whereas, by an Order made on December rith, 1935, the Pre-
sident of the Court, as the Court was not sitting, fixed the
time-limits for the presentation of the Memorial of the Swiss
Confederation and of the Counter-Memorial of the Yugoslav
Government on the merits; whereas the Memorial was filed
within the time-limit thus fixed ; whereas the Yugoslav Govern-
ment, after obtaining two extensions of the time-limit originally
fixed for the filing of the Counter-Memorial, filed, within the
time-limit as finally fixed, a document entitled “Document
submitting to the Permanent Court of International Justice
the objection lodged by the Royal Yugoslav Government in
the case concerning the non-observance of the arbitration clause
contained in a contract between the Yugoslav Government and
the firm of Losinger & Co., brought before the Court by the
Application of the Swiss Federal Council” ;

Whereas, when this document was filed, the Rules of March 11th,
1936, had come into force; whereas the lodging of the objection
involved the suspension of the proceedings on the merits of
the case; whereas, accordingly, the President of the Court, as
the Court was not sitting, fixed, under Article 62 of these Rules,
the time-limit within which the Swiss Confederation might present
a written statement of its observations and submissions in
regard to the objection; and whereas the Government of the
Swiss Confederation duly filed its written observations and sub-
missions within the time thus fixed ;

Whereas at public hearings held on June 4th, 5th, 8th and
gth, 1936, the Court heard the statements, reply and rejoinder
upon the objection of the Yugoslav Government of M. Stoykovitch,
Agent for the Yugoslav Government, on behalf of Yugoslavia,
and of M. Sauser-Hall, Agent for the Government of the Swiss
Confederation, on behalf of Switzerland ;

Whereas in its Memorial the Swiss Government prays the
Court :

“I. To declare that the Government of the Kingdom of
Yugoslavia cannot, founding itself on the Yugoslav law of
July xgth, 1934, concerning the conduct of State litigation,
which came into force on October 1oth, 1934, release itself
from the observance of an arbitration clause in a contract
concluded prior to ‘this legislative measure with the firm of
Losinger & Co., S. A., of Berne;

II. To declare that the denial of jurisdiction lodged by
the Government of the Kingdom, of Yugoslavia, at the hearing

6
A./B. 67.—THE LOSINGER & Co. CASE 18

on October 7th, 1935, and founded on this law, before the
umpire in the arbitration proceedings pending between the
State of Yugoslavia and the firm of Losinger & Co., S. A.
is contrary to the principles of the law of nations”;

Whereas the document submitting the Yugoslav Government’s
preliminary objection prays the Court:

“(z) to declare that it has no jurisdiction to adjudicate
upon the dispute submitted by the Swiss Federal Council
under Article 36 of the Court’s Statute; ;

(2) alternatively, to declare that the application of the
Swiss Federal Council cannot be entertained because the
means of obtaining redress placed at the disposal of the firm
of Losinger & Co. by Yugoslav municipal law have not been
exhausted”’ ;

Whereas the Swiss Confederation for its part, in its written
Observations, prays the Court:

“J. As to form,

to declare the document submitting the objection of the
Royal Yugoslav Government dated March 27th, 1936, invalid,
because it was not filed in conformity with the terms of the
Rules of Court.

II. As to substance,

to declare the preliminary objection lodged by the said
Royal Government ill-founded ;

and accordingly,

{1) to declare that it has jurisdiction to adjudicate upon
the dispute submitted to it by the Application of the Swiss
Federal Council of November 23rd, 1935;

(2) to reject the alternative submission presented by the
respondent Party to the effect that the application cannot
be entertained because the means of obtaining redress afforded
by the Yugoslav municipal courts have not been exhausted ;

(3) to fix fresh time-imits for the further proceedings” ;

Whereas at the conclusion of his oral statement in regard to
the objection lodged by his Government, the Agent for the
Yugoslav Government restated his submissions in the follow-
ing terms:

“May it please the Court:

({t) To declare ill-founded the Swiss Government’s contention
that the document submitting the Yugoslav Government’s
objection is invalid for reasons of form ;

(2) To declare that it has no jurisdiction to adjudicate
upon the Swiss Government’s application under Article 36,
paragraph 2, (b) and (c), of the Statute;

(3) Alternatively, to declare that the Swiss Government’s
application cannot be entertained because the rule as to the

7
A./B. 67.—THE LOSINGER & Co. CASE 19

previous exhaustion of the remedies provided by Yugoslav
municipal law has not been observed by the firm Losinger & Co.” ;

Whereas the Agent for the Swiss Confederation limited him-
self, in his oral statement upon the said objection, to asking
the Court to give judgment in favour of the submissions
already presented in the written Observations of the Swiss
Government ;

Whereas in these circumstances it is incumbent on the Court,
under Article 62, paragraph 5, of the Rules now in force,
either to give its decision on the objection or join the objec-
tion to the merits ;

AS REGARDS THE FACTS OF THE CASE:

Whereas the facts of the case, in so far as they are relevant
from the point of view of this Order, may be summarized as
follows :

On March 2nd, 1929, a Company registered in the State of
Delaware in the United States of America, known as the
“Orientconstruct, American Oriental Construction Syndicate”,
of the one part, and the Autonomous Administration of the
District of Pozarevac (Kingdom of the Serbs, Croats and Slovenes),
of the other part, entered into a contract for the construction
of certain railway lines in the district, for which the District
had secured a concession from the Government, and for the
financing of such construction.

The contract, which was approved by the Yugoslav Ministry
of Finance, contained the following arbitration clause:

“Article XVI.--Disputes—Any differences of opinion or
disputes which may arise between the contracting Parties in
connection with the carrying out or interpretation of the clauses
and conditions of this contract shall be settled by compulsory
arbitration, if a friendly settlement cannot be reached by the
contracting Parties. Within thirty days of a demand made by
either of the contracting Parties, each Party shall appoint an
arbitrator for the joint settlement of the disputes. If these
two arbitrators fail to agree, or if one of the Parties fails to
appoint an arbitrator within the time specified, the case shall
be referred either to the President of the Swiss Federal Court
or to a neutral person who shall be appointed by the latter
and who shall in the capacity of umpire give his decision alone
upon the dispute. The same shall apply if the arbitrators have
not made a final award within six months, reckoned from the
date on which the last of them was appointed or within an
extended period fixed by mutual agreement between them. The
award of the arbitrators or of the umpire shall be rendered in
Yugoslavia. There shall be no appeal from this decision.”

8
A./B. 67.—THE LOSINGER & Co. CASE 20

Subsequently, the firm of Losinger & Co., S. A., of Berne,
under another clause of the contract and in agreement with
the Ministry of Finance and the President of the Yugoslav
Council of Ministers, was substituted for the Orientconstruct as
a Party to the contract, while the Royal Yugoslav Government
took the place of the Autonomous Administration of the Dis-
trict of Pozarevac. Nevertheless, the substitution of Losinger
& Co. for the Orientconstruct was only in respect of such
parts of the contract of March 2nd, 1929, as concerned the
actual construction of the railway lines, the question of financ-
ing forming the subject of a fresh arrangement by means of
. a direct agreement between the Yugoslav Minister of Finance
and the Kompass Bank of Vienna, this agreement being con-
cluded on the basis of an agreement made between Losinger
& Co. and the Bank.

The various agreements effecting the substitution of new
Parties to the contract of March 2nd, r9z9, were authorized
by a Yugoslav law of June 1gth, 1931, which came into force
on June 26th, 1931.

A beginning had already been made with the execution of
the 1929 contract before the substitution took place. Subse-
quently, the carrying out of the contract was proceeded with
for about two years by the contracting Parties. In 1033,
when difficulties arose, a first recourse was had to the arbitra-
tion clause of the 1929 contract at the instance of Losinger &
Co., S. A., and of the Kompass Bank. The two arbitrators
appointed by the Parties to the dispute were unable to agree
upon a settlement and after recording their disagreement declared
their mission at an end. In accordance with the arbitration
clause, the President of the Swiss Federal Court, who at that
time was. M. Henri Thélin, was then asked to undertake the
duties of umpire; he agreed to do so, and on October 31st,
1934, gave his award.

In the meantime, on July 30th, 1934, the Royal Yugoslav
Government had cancelled the contract with Losinger & Co.,
S. À., and on October 19th, 1934, a law dated July xgth, 1934,
came into force concerning the conduct of State litigation in
Yugoslavia; Article 24 of this law was as follows:

“Article. 24.—Actions against the State may only be brought
before the ordinary courts of the State.”

In November 1934, Losinger & Co., S. A., once more resorted
to arbitration as provided for in the agreement with the State
of Yugoslavia. As the latter did not appoint its arbitrator
within the time-limit laid down in the. arbitration clause,
the Swiss firm again submitted the case to the President of
the Swiss Federal Tribunal in the capacity of umpire. M. Thélin

9
A./B. 67.—THE LOSINGER & Co. CASE 21

having in the meantime ceased to be President of the Swiss
Federal Tribunal, his successor appointed him ‘as umpire in
(your) capacity as a ‘neutral person’”’ within the meaning of
the arbitration clause. Proceedings were opened, but the
“representatives of the Kingdom of Yugoslavia’, before the
beginning of the oral pleadings at the hearing on October 7th,
1935, filed three written pleas, on which they asked the umpire
to adjudicate as preliminary questions. The essential part of
one of these pleas ran as follows :

“Under the law concerning the conduct of State litigation in the
Kingdom of Yugoslavia, published in the Official Gazette of July roth,
1934, and in force from October roth, 1934, and in particular
under Article 24 of that law, according to which any dispute
with the State may only be brought before the ordinary courts of
the State, we submit the following plea, which calls for a preliminary
decision :

Plea:

that the umpire should declare himself to have no jurisdiction
to adjudicate upon the dispute set out in the claim of the firm of
Losinger & Co., S. A., dated February 25th, 1935, and that the
claimant Party, the firm of Losinger & Co., S. A., should be invited
to submit its case to the ordinary courts of the Kingdom of Yugo-
slavia.””

On October 1ith, 1935, the umpire gave his decision upon
the preliminary pleas of the representatives of the State of
Yugoslavia; with regard to the plea founded on Article 24 of
the Yugoslav law which came into force on October 19th, 1934,
the umpire said that he had no jurisdiction to adjudicate upon
it and left “the Parties to submit this question to the competent
authorities” ; without relinquishing the case, he “suspended the
arbitration proceedings until the law had been ascertained’.

In the proceedings before the Court, it was, infer ala, stated
on behalf of the Yugoslav Government that the Yugoslav law
of July roth, 1934, ‘contains no provision stating that it
operates retrospectively”; but it was added that, “on this
point, its character remains to be determined by the Yugoslav
courts”. In this connection the Agent stated in Court that
“Article 323 of the Yugoslav Code of Procedure furnished
Losinger & Co. with a means of obtaining a legal decision
from the competent Yugoslav authorities upon the question of
the validity of the arbitration clause”. Furthermore, it is
stated in the document submitting the Yugoslav Government’s
preliminary objection that “if the ordinary Yugoslav courts
had ruled that the plea to the jurisdiction submitted by the
‘State was not well-founded, the Yugoslav Government would
have abandoned that argument’’, that is to say the argument
which caused the umpire to suspend the arbitration proceedings.

Io
A./B. 67.—_THE LOSINGER & CO. CASE 22

AS REGARDS THE ALLEGED INVALIDITY, FOR REASONS OF FORM,
OF THE DOCUMENT SUBMITTING THE YUGOSLAV GOVERNMENT'S
OBJECTION :

Whereas the claim formulated under this heading by the Swiss
Government in its submissions appears to be based on the two
following considerations :

(1) only one copy of the document submitting the objection
was filed within the prescribed time-limit ; fifty printed copies
were not filed till after the expiry of the time-limit ; hence, the
Yugoslav Government failed to comply with the provisions of
Article 40, paragraphs x and 4, of the Rules of Court now in
force ;

(2) the Yugoslav Government’s objection was not submitted
within the time-limit originally prescribed for the filing of the
Counter-Memorial, but only within the time-limit as fixed after
two extensions had been granted by the Court at the request
of the said Government ; the latter thus acted in conflict with
the spirit of Article 38 of the Rules of Court in force prior
to March xith, 1936, and of Article 62, paragraph 1, of the
Rules now in force; when the period within which a prelim-
inary objection must be filed was defined in those Articles,
what was meant was only the time-limit originally fixed by the
Court and the definition did not cover “extensions subsequently
granted by the Court to a party” ;

Whereas, as a matter of fact, the document submitting the
objection was accepted by the Court and formed the subject
of an Order made by the President, followed by written and
oral proceedings; whereas the question raised by the Swiss
Government is one that concerns the organization and internal
administration of the Court, rather than the rights of the
parties; and whereas, in any case, the Court would have
power under paragraph 4 of Article 37 of its Rules to decide,
in certain circumstances, that “‘a proceeding taken after the
expiration of a time-limit shall be considered as valid” ;

Whereas, in regard more especially to the first of the rea-
sons advanced by the Swiss Government, both the consistent
practice of the Court and the history of Article 40 of the Rules
point to the conclusion that the words “document of the written
proceedings” as used in this Article refer only to the Memorial,
Counter-Memorial, Reply and Rejoinder (Art. 43 of the Statute;
Art. 41 of the Rules), and do not cover documents instituting
proceedings, whether applications or special agreements ; whereas
this interpretation is also deducible from the context (Art. 39,
para. 4, of the Rules) and from the position of Article 40 in the
Rules; and whereas, in the Court’s practice and in accordance
with the principles laid down for keeping the General List (Art. 20

II
A./B. 67.—THE LOSINGER & Co. CASE 23

of the Rules), documents submitting preliminary objections are,
for the present purpose, assimilated to documents instituting
proceedings ;

Whereas, in regard to the second reason adduced by the
Swiss Government, a time-limit which has been extended is,
in principle, for all purposes the same time-limit as the time-
limit originally fixed ;

Whereas, in consequence, there is no ground for considering
the document submitting the Yugoslav Government’s objection
to be invalid for reasons of form ;

AS REGARDS THE PRELIMINARY OBJECTION :

Whereas the Yugoslav Government’s preliminary objection,
as finally formulated during the oral proceedings, seeks to
obtain a declaration from the Court, primarily, that it has
no jurisdiction to decide “upon the Swiss Government’s
application”, and alternatively, that the said application cannot
be entertained, and whereas therefore the Yugoslav Govern-
ment’s objection includes, besides a plea to the Court’s
jurisdiction, an alternative objection to the admissibility of
the application ;

Whereas—having regard, in particular, to the submissions
in the document lodging the objection, whereby the Court
is prayed to declare that it has no jurisdiction “to adjudicate
upon the dispute submitted to it by the Swiss Federal
Council’’—the real purpose of the objection is to prevent the
Court from adjudicating on the submissions in the Swiss
Government’s Memorial on the merits; and whereas, in
consequence, the competence of the Court and its power to
entertain the application depend upon the meaning and pur-
port attaching to those submissions ;

Whereas the aforesaid submissions, though they may have
been the subject of divergent interpretations, raise questions
which are intimately connected with those raised by the
Yugoslav Government’s plea to the jurisdiction ;

Whereas the latter plea may be regarded, from this point
of view, as a part of the defence on the merits, or at any
rate as being founded on arguments which might be employed
for the purposes of that defence ;

Whereas, in those circumstances, the Court might be in
danger, were it to adjudicate now upon the plea to the
jurisdiction, of passing upon questions which appertain to the
merits of the case, or of prejudging their solution ;

Whereas the Court cannet enter in any way on the
merits of a case that has been submitted to it by Application
under Article 36, paragraph 2, of the Statute, before the

12
A./B. 67.—THE LOSINGER & Co. CASE 24

Parties have had an opportunity of exercising the right conferred
upon them by the Statute and the Rules of Court of each submit-
ting two written pleadings, and of making oral statements on
the merits of the dispute ; and whereas, in the present case, the
Court has only received one Memorial dealing with the merits ;

Whereas, in view of these considerations, the objection to the
jurisdiction should be joined to the merits, so that the Court
will give its decision upon it, and if need be, on the merits,
in one and the same judgment ;

Whereas, firstly, the objection relating to the admissibility of
the suit is submitted as an alternative to the plea to the Court’s
jurisdiction, and secondly, both in the written and oral pro-
ceedings, the facts and arguments adduced for or against the
two objections are largely interconnected and even, in some
respects, indistinguishable ;

Whereas, in consequence, the objection to the admissibility of
the Application must be treated in the same way as the objec-
tion to the jurisdiction, that is to say, it must be joined to the
merits, so that the Court will have to adjudicate upon it in
the judgment referred to above, should the Court in that
judgment assume jurisdiction ;

AS REGARDS THE FURTHER PROCEEDINGS :

Whereas, under Article 62, paragraph 5, of the Rules now
in force, it is incumbent upon the Court, when it joins an
objection to the merits, once more to fix time-limits for the
further proceedings ;

Whereas in the present case one document only of the
written proceedings has been filed, and the Court has, there-
fore, to fix time-limits for the filing of the Counter-Memorial,
the Reply and the Rejoinder on the merits ;

Whereas the time-limits originally fixed for the Memorial and
the Counter-Memorial were about five weeks each, and those
for the Reply and the Rejoinder about two weeks each; and
whereas the Swiss Government’s Memorial was in fact submitted
within the time-limit prescribed as above;

Whereas the time-limits in question should now be fixed
without prejudice to any modifications which it might seem
desirable to make, in case those concerned, or one of them,
should decide to resort to the means of redress mentioned
by the Agent of the Yugoslav Government, as stated above,
and which might produce results conducive to the solution
of the different questions submitted to the Court, or in case
the Parties should enter into negotiations for an amicable
settlement ;

13
A./B. 67.—THE LOSINGER & Co. CASE 25

THE CouRT

(x) joins the objection of the Yugoslav Government to the
merits in the proceedings instituted by the Application
of the Swiss Confederation filed with the Registry on
November 23rd, 1935, in order that it may adjudicate
in one and the same judgment upon this objection and,
if need be, on the merits ;

(2) fixes as follows the time-limits for the filing of the sub-
sequent documents on the merits:

(a) for the Counter-Memorial of the Yugoslav Govern-
ment: August 3rd, 1936;

(b) for the Reply of the Swiss Government : August 21st,
1936 ;

{c) for the Rejoinder of the Yugoslav Government :
September 11th, 1936.

Done at the Peace Palace, The Hague, this twenty-seventh
day of June, one thousand nine hundred and thirty-six, in
three copies, of which one will be filed in the Archives of the
Court and the others will be transmitted respectively to the Swiss
and Yugoslav Governments.

(Signed) Ceciz J. B. Hurst,

President.

(Signed) À. HAMMARSKJOLD,

Registrar.

M. ALTAMIRA and Jonkheer vAN Eysinca, Judges, declare
that they are unable to agree with the present Order and
attach thereto the statement of their dissent.

(Initialled) C. J. B. H.
(Initialled) A. H.

14
